Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 1 of 18 PageID: 278



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


    AMBER NEWKIRK, et al.,
                                          No. 1: 20-cv-03055-NLH-JS
                   Plaintiffs,
                                          OPINION
          v.

    JOHN SENTMAN, et al.,

                   Defendant.


APPEARANCES:

DAVID S. ROCHMAN
EXECUTIVE MEWS
1930 ROUTE 70 EAST
SUITE G39
CHERRY HILL, NJ 08003

Attorney for Plaintiffs Amber Newkirk and Waymon Newkirk.

LORI S. KLINGER
KENT & MCBRIDE, P.C.
1040 KINGS HIGHWAY NORTH
SUITE 600
CHERRY HILL, NJ 08034

Attorney for Defendants John Sentman and Brandie Mulvena.

CASEY GENE WATKINS
BALLARD SPAHR LLP
210 LAKE DRIVE EAST
SUITE 200
CHERRY HILL, NJ 08002

JASON ALLEN LECKERMAN
BRITTANY MARIE WILSON
BALLARD SPAHR LLP
1735 MARKET STREET
51ST FLOOR
PHILADELPHIA, PA 19103
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 2 of 18 PageID: 279



Attorneys for Defendant Cigna Health and Life Insurance Company.

JAMES C. NELSON
COOPER MAREN NITSBERG VOSS & DECOURSEY
485 ROUTE 1 SOUTH, BLDG A, SUITE 200
ISELIN, NJ 08830

Attorney for Defendant Progressive Garden State Insurance
Company.

HILLMAN, District Judge

      Presently before the Court are Defendant Cigna Health and

Life Insurance Company’s motions to dismiss all claims asserted

against it by Plaintiffs Amber and Waymon Newkirk and all

crossclaims asserted against it by Defendants John Sentman and

Brandie Mulvena.     For the reasons expressed below, both motions

will be granted, and Plaintiffs will be permitted to file an

amended complaint within thirty days.

                                Background
      Plaintiff Amber Newkirk alleges that on March 4, 2018, she

was operating a motor vehicle in the Township of Voorhees, New

Jersey.   According to Plaintiff, Defendant John Sentman

negligently “swerved into plaintiff(s) lane of traffic, thereby

causing his vehicle to side swipe plaintiff(s) vehicle.”            (ECF

No. 1-1 at ¶ 3).     Plaintiff alleges that as a result of this

incident, she was “violently thrown about the interior of her

vehicle causing severe and disabling injuries.”          Id at ¶ 5.     The

vehicle operated by Sentman was allegedly owned by Defendant

Brandie Mulvaney, who Plaintiff claims negligently allowed

                                     2
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 3 of 18 PageID: 280



Sentman to operate the vehicle with her implicit or explicit

permission.

      Plaintiff further alleges that on or about the date of the

accident, she gave notice to Cigna, and made a claim for payment

of health benefits afforded to her by a policy issued to her by

Cigna.   Plaintiff claims that although she is entitled to such

payments, Cigna has “failed, refused and neglected to pay the

full benefits.”     Id. at ¶ 27.    Finally, Plaintiff Waymon

Newkirk, Amber Newkirk’s husband, alleges that as a result of

the accident and Cigna’s failure to pay his wife full benefits,

he has and will continue to suffer “the loss of usual services

and consortium of his wife, and has been required to provide

special care and services to her and to undergo costs and

expenses in his endeavor to help cure her of her injuries.”             Id.

at ¶ 38.

      Plaintiffs originally filed their Complaint in New Jersey

Superior Court on February 13, 2020.        (ECF No. 1).     The

Complaint alleges 6 causes of action: claims of negligence

against Defendants Sentman and Mulvaney (Counts 1 and 2), a

claim for breach of contract against Cigna (Count 3), a claim

against Progressive Garden State Insurance Company, which has

been voluntarily dismissed by Plaintiffs (Count 4) (ECF No. 20),

a claim for loss of consortium against all Defendants (Count 5),

and a claim that simply incorporates all prior alleged facts and

                                     3
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 4 of 18 PageID: 281



“demands judgment” against all Defendants without specifying a

specific cause of action (Count 6).

        On March 19, 2020, Cigna removed the case to this Court

arguing that “Plaintiffs allege CHLIC failed to pay the full

amounts for medical services rendered under an employer-

sponsored health-benefits plan governed by the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§

1001 et seq,” and accordingly the Court has federal question

jurisdiction over the action.       Cigna then moved to dismiss all

claims against it on May 26, 2020.        (ECF No. 12).     Three days

later, on May 29, Defendants Sentman and Mulvaney filed their

Answer to the Complaint, which further asserted two crossclaims

against Cigna for contribution and indemnification related to

any liability they may incur in this action.          (ECF No. 13).

Cigna then filed a motion to dismiss those crossclaims on June

12, (ECF No. 16), which has not been opposed by Sentman and

Mulvaney.     Plaintiffs filed a brief opposing Cigna’s motion to

dismiss their claims against it on June 22, (ECF No. 22), and

Cigna filed a reply brief further in support of its motion on

June 29.     (ECF No. 19).

                                  Discussion
   I.     Subject Matter Jurisdiction
        The Court has subject matter jurisdiction over this matter

because complete preemption of Plaintiffs’ breach of contract


                                     4
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 5 of 18 PageID: 282



and loss of consortium claims exists under § 502(a) of the

Employee Retirement Income Security Act of 1974 (“ERISA”), 29

U.S.C. §§ 1001 et seq, as outlined further below.           The Court

further has supplemental jurisdiction over the related state law

claims pursuant to 28 U.S.C. § 1367.

   II.   Legal Standards for Motions to Dismiss
      When considering a motion to dismiss a complaint for

failure to state a claim upon which relief can be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6), a court

must accept all well-pleaded allegations in the complaint as

true and view them in the light most favorable to the plaintiff.

Evancho v. Fisher, 423 F.3d 347, 351 (3d Cir. 2005).           It is well

settled that a pleading is sufficient if it contains “a short

and plain statement of the claim showing that the pleader is

entitled to relief.”      Fed. R. Civ. P. 8(a)(2).

      “While a complaint attacked by a Rule 12(b)(6) motion to

dismiss does not need detailed factual allegations, a

plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a

cause of action will not do . . . .”        Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original)

(citations omitted) (first citing Conley v. Gibson, 355 U.S. 41,

47 (1957); Sanjuan v. Am. Bd. of Psychiatry & Neurology, Inc.,


                                     5
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 6 of 18 PageID: 283



40 F.3d 247, 251 (7th Cir. 1994); and then citing Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

      To determine the sufficiency of a complaint, a court must

take three steps: (1) the court must take note of the elements a

plaintiff must plead to state a claim; (2) the court should

identify allegations that, because they are no more than

conclusions, are not entitled to the assumption of truth; and

(3) when there are well-pleaded factual allegations, a court

should assume their veracity and then determine whether they

plausibly give rise to an entitlement for relief.           Malleus v.

George, 641 F.3d 560, 563 (3d Cir. 2011) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 664, 675, 679 (2009) (alterations,

quotations, and other citations omitted).

      A district court, in weighing a motion to dismiss, asks

“not whether a plaintiff will ultimately prevail but whether the

claimant is entitled to offer evidence to support the claim.”

Twombly, 550 U.S. at 563 n.8 (quoting Scheuer v. Rhoades, 416

U.S. 232, 236 (1974)); see also Iqbal, 556 U.S. at 684 (“Our

decision in Twombly expounded the pleading standard for ‘all

civil actions’ . . . .”); Fowler v. UPMC Shadyside, 578 F.3d

203, 210 (3d Cir. 2009) (“Iqbal . . . provides the final nail in

the coffin for the ‘no set of facts’ standard that applied to

federal complaints before Twombly.”).         “A motion to dismiss

should be granted if the plaintiff is unable to plead ‘enough

                                     6
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 7 of 18 PageID: 284



facts to state a claim to relief that is plausible on its

face.’”   Malleus, 641 F.3d at 563 (quoting Twombly, 550 U.S. at

570).

      A court in reviewing a Rule 12(b)(6) motion must only

consider the facts alleged in the pleadings, the documents

attached thereto as exhibits, and matters of judicial notice.

S. Cross Overseas Agencies, Inc. v. Kwong Shipping Grp. Ltd.,

181 F.3d 410, 426 (3d Cir. 1999).        A court may consider,

however, “an undisputedly authentic document that a defendant

attaches as an exhibit to a motion to dismiss if the plaintiff’s

claims are based on the document.”        Pension Benefit Guar. Corp.

v. White Consol. Indus., Inc., 998 F.2d 1192, 1196 (3d Cir.

1993).    If any other matters outside the pleadings are presented

to the court, and the court does not exclude those matters, a

Rule 12(b)(6) motion will be treated as a summary judgment

motion pursuant to Rule 56.       Fed. R. Civ. P. 12(b).

   III. Analysis

      As outlined above, presently pending before the Court are

Cigna’s motions to dismiss both the claims asserted against it

by Plaintiffs in their Complaint, and the crossclaims asserted

against it by Defendants John Sentman and Brandie Mulvena.            The

Court will turn first to the motion to dismiss Plaintiffs’

claims.



                                     7
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 8 of 18 PageID: 285



      A. Plaintiffs’ claims against Defendant Cigna are preempted
         under ERISA.

      Cigna first moves to dismiss the claims asserted against it

by Plaintiffs in the Complaint.        As outlined above, Plaintiffs

have put forth two causes of action against Cigna: a breach of

contract claim for Cigna’s alleged failure to pay benefits to

which Plaintiff claims she is entitled to under her policy with

Cigna, 1 and a loss of consortium claim by her husband similarly

based on Cigna’s alleged actions.        Defendant argues that

Plaintiffs’ claims are directly pursuing benefit amounts under

an employer-sponsored health-benefits plan governed by ERISA,

and therefore are both completely preempted under ERISA §

502(a)(4) and explicitly preempted under § 514(a) because they

“relate to” Cigna’s administration of Plaintiff’s benefits claim

for coverage and challenge Cigna’s benefits determination.

      ERISA creates two forms of preemption for state law claims.

The Court turns first to Cigna’s arguments regarding complete

preemption under § 502(a)(4), as finding complete preemption

under that provision is not only one path to dismissal of

Plaintiffs’ claims, but is also necessary to establish subject

matter jurisdiction over this action.         Sautter v. Comcast Cable


1 Although the Complaint does not label Count 3 as a breach of
contract claim, the basis for liability asserted clearly sounds
in contract law, and in their opposition brief Plaintiffs
explicitly stated that their claim is for “Contractual Breach.”
(ECF No. 17 at 2).
                                     8
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 9 of 18 PageID: 286



Co., No. 14–5729 (NLH/KMW), 2015 WL 2448949, at *3 (D.N.J. May

20, 2015) (“[U]nlike Section 502(a), which is jurisdictional and

creates a basis for removal to federal court, preemption under

Section 514 displaces state law for federal law but does not

confer federal jurisdiction.”) (citing Lazorko v. Pennsylvania

Hosp., 237 F.3d 242, 248 (3d Cir. 2000), cert. denied, 533 U.S.

930, 121 S.Ct. 2552, 150 L.Ed.2d 719 (2001)).          Although

Plaintiffs did not move to remand the matter to state court,

this Court has an independent obligation to address issues of

subject matter jurisdiction sua sponte and may do so at any

stage of the litigation.”       Zambelli Fireworks Mfg. Co., Inc. v.

Wood, 592 F.3d 412, 418 (3d Cir. 2010).

      Section 502 “is one of those provisions with such

‘extraordinary pre-emptive power’ that it ‘converts an ordinary

state common law complaint into one stating a federal claim for

purposes of the well-pleaded complaint rule.’”          Pascack Valley

Hosp. v. Local 464A UFCW Welfare Reimbursement Plan, 388 F.3d

393, 399–400 (3d Cir. 2004) (quoting Aetna Health Inc. v.

Davila, 542 U.S. 200, 209 124 S.Ct. 2488, 159 L.Ed.2d 312

(2004)), cert. denied, 546 U.S. 813, 126 S.Ct. 336, 163 L.Ed.2d

48 (2005); see also Dukes v. United States Healthcare, Inc., 57

F.3d 350, 354 (3d Cir. 1995) (“The Supreme Court has determined

that Congress intended the complete-preemption doctrine to apply

to state law causes of action which fit within the scope of

                                     9
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 10 of 18 PageID: 287



ERISA's civil-enforcement provisions.”).          “As a result, state

law causes of action that are ‘within the scope of ... § 502(a)’

are completely pre-empted and therefore removable to federal

court.” Pascack Valley Hosp., 388 F.3d at 400 (internal

citations omitted).      To determine whether a plaintiff’s claims

are completely preempted under ERISA, and therefore whether

subject matter jurisdiction exists and dismissal of the claims

is appropriate, the Third Circuit uses a two-part test.            Claims

are completely preempted if “(1) the [plaintiff] could have

brought its . . . claim under § 502(a), and (2) no other legal

duty supports the [plaintiff’s] claim.”          Id. at 400.    This test

is conjunctive, meaning that “a state law cause of action is

completely preempted only if both of its prongs are satisfied.”

Id.

      Here, the application of this test is simple.           In fact,

claims such as Plaintiffs’ are prototypical examples of claims

that are subject to complete preemption under ERISA.            See

Lazorko v. Pa. Hosp., 237 F.3d 242, 250 (3d Cir. 2000) (“One

example of complete preemption is a claim for denial of benefits

under an ERISA plan.”).       Plaintiff Amber Newkirk’s breach of

contract claim, on its face, is a claim for denial of benefits.

Newkirk explicitly seeks “full payment of benefits” due to her

under the plan based on Cigna’s allegedly improper failure to

pay them after she made a claim.          There is simply no question

                                     10
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 11 of 18 PageID: 288



that this is the sort of claim that she could have brought under

ERISA, and the only legal duty supporting her claim for full

payment of benefits is the ERISA plan in question here.

“Because the state law claim is based on the administration of

benefits, Plaintiff’s breach of contract claim[] is completely

preempted by ERISA.”      Tellep v. Oxford Health Plans, No. 18-392-

BRM-TJB, 2018 WL 4590000, at *6 (D.N.J. Sept. 25, 2018); see

also Elite Orthopedic & Sports Med. PA v. Aetna Ins. Co., No.

14-6175, 2015 WL 5770474, at *3 (D.N.J. Sept. 30, 2015) (finding

the “breach of contract claims obviously look for recovery of

insurance benefits under the insureds’ health plan, and so they

fall within the scope of [Section] 502(a)”).          The same is true

of Plaintiff Waymon Newkirk’s loss of consortium claim.            The

Complaint makes clear that this claim is based only on “the

injuries and damages suffered by [Amber Newkirk] as set forth

above,” — therefore the claim, as asserted against Cigna, has no

other basis than in the denial of her benefits, the only actions

alleged to have been taken by Cigna.         The Court accordingly

finds that subject matter jurisdiction is proper here, and that

Plaintiffs’ claims are completely preempted under ERISA.

      Plaintiffs, for their part, put forth only two arguments in

opposition to the motion to dismiss.         First, they argue that

their claims are not state law claims, and therefore are not

preempted by ERISA.      The section of their brief asserting this

                                     11
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 12 of 18 PageID: 289



argument states that “Herein, there are no State Law claims.

There is a claim for Contractual Breach.          The Plaintiff is

entitled to adjudication since the matter is in District Court,

there is no State Law claim at issue.”          (ECF No. 17 at 2).

      Plaintiffs’ argument fails to address the central issue of

preemption.    A breach of contract claim is a standard example of

a state law cause of action.        “The duty to follow the precepts

of a validly-made contract arises from state law, and no federal

right is implicated in the claim that the contract has been

broken.”    Hallstead-Great Bend Joint Sewer Auth. v. McElwee

Grp., LLC, No. 3:16-CV-01467, 2016 WL 7188215, at *5 (M.D. Pa.

Dec. 12, 2016).     And contrary to Plaintiffs’ apparent assertion

otherwise, the fact that this case is in federal court does not

transform state law claims into federal claims.           Plaintiffs have

failed to put forth any sufficient argument as to why their

claims are not state law claims.          Regardless, their argument

could not suffice to avoid ERISA preemption; it has long been

established that “any federal common law contract claim raised

by Plaintiffs is pre-empted by ERISA.”          Battoni v. IBEW Local

Union No. 102 Employee Pension Plan, 569 F. Supp. 2d 480, 495

(D.N.J. 2008) (citing Hughes Aircraft v. Jacobson, 525 U.S. 432,

447 (1999)).

      Plaintiffs’ second argument, no more persuasive, appears to

be that Cigna has not sufficiently established that the benefits

                                     12
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 13 of 18 PageID: 290



plan in question here is an ERISA plan.          However, although

Plaintiffs assert that Cigna “has not provided one scintilla of

information” to support its argument that the plan is an ERISA

plan, Defendants have pointed out that the plan itself

explicitly states that “EHS Technologies Corporation (the

Employer) has established an Employee Welfare Benefit Plan

within the meaning of the Employee Retirement Income Security

Act of 1974 (ERISA).”      (ECF No. 12-3, Ex. A at 5). 2      In fact, a

search for “ERISA” in the plan provides 26 mentions of the

statute, many of which arise in the plan’s lengthy description

of the way a member may pursue any claims or legal actions under

the policy pursuant to ERISA.        See id. at 41-51.     Given the

plain language of the plan, and Plaintiffs’ failure to put forth

any cogent argument as to why the plan is not an ERISA plan, the

Court finds that this argument also fails, and Plaintiffs’

claims against Cigna are completely preempted.

      While the finding of complete preemption of Plaintiffs’

claims against Cigna is dispositive, the Court notes that those

claims are also preempted under § 514(a).          “Section 514(a), the




2 Although the plan itself was not attached to the Complaint,
Plaintiffs’ themselves appear to concede its authenticity in
citing to the Plan in their opposition brief, and their breach
of contract claim is clearly and inarguably based on the plan.
Accordingly, the Court may consider it in ruling on Cigna’s
motion to dismiss. Pension Benefit Guar. Corp., 998 F.2d at
1196.
                                     13
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 14 of 18 PageID: 291



express preemption provision of ERISA, provides that ERISA

preempts ‘any and all State laws insofar as they ... relate to

any employee benefit plan’ covered under the statute.”            Advanced

Orthopedics and Sports Medicine Institute v. Empire Blue Cross

Blue Shield, No. 17–cv–08697 (FLW) (LHG), 2018 WL 2758221, at *3

(D.N.J. June 7, 2018).      The Third Circuit has previously held

that claims “relate to” an ERISA benefit plan when the court

must look to the terms of the plan to determine the merits of

the claim.    Kollman v. Hewitt Associates, LLC, 487 F.3d 139, 150

(3d Cir. 2007).     State common law claims fall within this

definition, and the Third Circuit has repeatedly held that

“suits against . . . insurance companies for denial of benefits,

even when the claim is couched in terms of common law . . .

breach of contract” are preempted under § 514(a).           Pryzbowski v.

U.S. Healthcare, Inc., 245 F.3d 266, 278 (3d Cir. 2001).             See

also Menkes v. Prudential Ins. Co. of Am., 762 F.3d 285, 296 (3d

Cir. 2014) (holding that state law breach of contract claims

over denial of benefits “relate to the administration of . . .

ERISA plans” and are therefore expressly preempted); Ford v.

UNUM Life Ins. Co. of Am., 351 F. App’x. 703, 706 (3d Cir. 2009)

(holding that the plaintiff's state law claim for breach of

contract was preempted under ERISA).

      Here, there is no true argument that Plaintiffs’ claims are

not preempted under § 514(a).        Again, as outlined above, Count 3

                                     14
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 15 of 18 PageID: 292



seeks only “full payment of benefits” under the plan due to

Cigna’s allegedly improper denial of her claim.           And Count 5,

for loss of consortium, has no other basis or underlying factual

allegations relating to Cigna besides the denial of Amber’s

benefits claim, and therefore is similarly preempted.            See

LaMonica v. Guardian Life Ins. Co. of Am., No. 96–6020, 1997 WL

80991, at *6 (D.N.J. Feb. 20, 1997) (holding that loss of

consortium claim “related to the processing of [plaintiff's]

ERISA benefits” and thus was preempted).          Accordingly, the Court

finds that Plaintiffs’ claims against Cigna are preempted under

this provision of ERISA as well.

      Given the Court’s finding of preemption under both § 502

and § 514(a), the remaining question is how to properly handle

Plaintiffs’ claims.      Although a court may choose to convert a

plaintiffs’ preempted claims into ERISA claims, “courts within

the Third Circuit typically dismiss the preempted state law

claims and grant leave to amend the complaint to plead ERISA

claims, so as to provide defendants with proper notice of the

nature of these claims.”       Chang v. Prudential Insurance Company

of America, No.: 16-cv-3351, 2017 WL 402980, at *4 (D.N.J. Jan.

30, 2017) (citing Estate of Jennings v. Delta Air Lines, Inc.,

126 F. Supp. 3d 461, 471 (D.N.J. 2015)).          Accordingly, Cigna’s

motion to dismiss will be granted, and all claims asserted

against it will be dismissed without prejudice.           Plaintiffs will

                                     15
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 16 of 18 PageID: 293



be permitted 30 days to file an amended complaint properly

pursuing any claims against Cigna under ERISA. 3

      B. The crossclaims asserted against Defendant Cigna must
         also be dismissed.

      In their Answer to the Complaint, Defendants Sentman and

Mulvaney asserted crossclaims against Cigna for contribution and

indemnification.     Cigna moves to dismiss both claims for failure

to state a claim under Federal Rule of Civil Procedure 12(b)(6),

arguing that they have failed to allege sufficient facts to

support their claims.      While Defendants Sentman and Mulvaney

have not filed any opposition to this motion, “the Court must

address unopposed motions to dismiss a complaint on the merits.”

Estate of Casella v. Hartford Life Ins. Co., No. 09–2306, 2009

WL 2488054, at *2 (D.N.J. Aug. 11, 2009) (citing Stackhouse v.

Mazurkiewicz, 951 F.2d 29, 30 (3d Cir. 1991)).

      The Court agrees with Cigna, and will grant its motion to

dismiss the two crossclaims.        It is well established that “Rule

8's pleading standard applies to cross-claims made pursuant to

Rule 13(g).”     Hunsberger v. Original Fudge Kitchen, No. 18-15177




3 The Court notes that Plaintiffs have also asserted Count 6
against all Defendants. However, Count 6 does not specify any
cause of action, and simply “demands judgment” against
Defendants based on the factual allegations and claims outlined
prior to it. Accordingly, to the extent that Count 6 was
intended to assert a separate claim against Cigna, it is
directly based on the preempted Counts 3 and 5, and will
similarly be dismissed as to Cigna.
                                     16
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 17 of 18 PageID: 294



(RBK/KMW), 2020 WL 6620156, at *1 (D.N.J. Nov. 12, 2020) (citing

Mathis v. Camden Cnty., No. 08-6129, 2009 WL 4667094 (D.N.J.

Dec. 3, 2009)).     As crossclaims against a co-defendant, the two

claims here are made pursuant to Federal Rule of Civil Procedure

13(g).    And, as Cigna notes, Sentman and Mulvaney have entirely

failed to plead any facts at all in support of their

crossclaims.     Instead, those claims simply (1) “assert[] that

the Co-Defendants, if any, are joint tortfeasors and demand

contribution to any adverse verdict pursuant to the Comparative

Negligence Act, N.J.S.A. 2A:15-5.l, et seq., and the Joint

Tortfeasors Contribution Act, N.J.S.A., 2A:53A-l,” and (2)

assert that they are “entitled to be indemnified and saved

harmless from all loss or liability, including attorney's fees

and defense costs arising from the instant litigation, by Co-

Defendant(s), herein, pursuant to common law and states that its

tortious wrongdoing, if any, was secondary, imputed, and

vicarious and that the tortious wrongdoing, if any, of the Co-

Defendant(s) herein is, the primary, active, and direct cause of

the delict and damages alleged by the Plaintiff.”           (ECF No. 13

at 7).    With no facts alleged to support these claims, the Court

finds that Sentman and Mulvaney have failed to state a claim and

will grant Cigna’s motion to dismiss.




                                     17
Case 1:20-cv-03055-NLH-JS Document 25 Filed 12/11/20 Page 18 of 18 PageID: 295



                                 Conclusion

      For the reasons expressed above, Defendant Cigna’s motions

to dismiss all claims asserted against it in Plaintiffs’

Complaint (ECF No. 12) and to dismiss Defendants Sentman and

Mulvaney’s crossclaims (ECF No. 16) will be granted.            Plaintiffs

may file an amended complaint properly asserting any ERISA

claims they wish to pursue within thirty (30) days of the entry

of this Opinion and its accompanying Order.

      An appropriate Order will be entered.



Date: December 11, 2020                    /s Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                     18
